Citation Nr: 0839229	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In September 2008, the veteran testified at a travel Board 
hearing.

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for right ear hearing 
loss.  The reopened claim and the claim for a compensable 
evaluation for left ear hearing loss require additional 
development and are the subject of the remand appended to 
this decision.  The issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for right ear hearing loss.

2.  New and material evidence has been received since the 
April 1997 rating decision in support of the veteran's claim 
of service connection for right ear hearing loss.


CONCLUSION OF LAW

New and material evidence has been received since the April 
1997 RO decision, and thus the claim for service connection 
for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for right ear hearing loss.  Therefore, no further 
development is needed with respect to this claim.

New and Material Evidence

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The evidence considered by the RO in reaching its April 1997 
decision included the veteran's service treatment records and 
findings from an August 1996 VA audiological  examination.  
The veteran's right ear hearing loss claim was denied because 
the evidence of record failed to show a current right ear 
hearing loss that met the requirements of 38 C.F.R. § 3.385.

As there was no timely appeal, the RO's April 1997 denial of 
service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in January 
2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the claims file after the April 1997 RO 
denial includes current VA medical examinations and the 
veteran's September 2008 hearing testimony.  The veteran 
testified that he has right ear hearing loss that he feels is 
related to a perforated tympanic membrane during service.  
Results from August 2003 and June 2005 VA audiometric tests 
indicates that the appellant has right ear hearing loss that 
meets the requirements of 38 C.F.R. § 3.385.  Furthermore, on 
VA ear disease examination in June 2003, the examiner noted 
that the veteran suffered from bilateral tympanic membrane 
perforations during service and that he currently had 
residual tympanosclerosis secondary to bilateral tympanic 
membrane perforations.  The examiner concluded that it was 
likely that audiological testing would prove either a 
conductive or mixed hearing loss bilaterally.  

The Board finds that this evidence is new as it was not 
previously of record. Moreover, this evidence is material in 
that it shows that the veteran currently has right ear 
hearing loss which may be associated with his active service.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim of service connection for cyst on the left chest. 38 
C.F.R. § 3.303.  Accordingly, the claim for service 
connection for right ear hearing loss is reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further development is therefore required. 38 C.F.R. § 
3.159(c)(4).  This will be discussed in the remand below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for right ear hearing loss.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).

The Board has reopened the veteran's claim for service-
connection for right ear hearing loss.  The veteran's service 
treatment records show that he suffered from a perforated 
tympanic membrane and that current VA audiological 
examinations reflect that he has right ear hearing loss that 
meets the requirements of 38 C.F.R. 
§ 3.385.  Furthermore, on VA ear disease examination in June 
2003, an examiner determined that the veteran had residual 
tympanosclerosis secondary to bilateral tympanic membrane 
perforations and indicated that audiological testing would 
likely reveal bilateral hearing loss.  A clear nexus opinion, 
however, was not provided.  Accordingly, the Board finds that 
a remand for an examination and opinion addressing the 
etiology of the veteran's right ear hearing loss is necessary 
in order to fully and fairly address the merits of his claim.

As to claim for a compensable evaluation for left ear hearing 
loss, the veteran  testified at the September 2008 Board 
hearing that he was scheduled for a VA audiological 
examination in November 2007, but that due to an ear 
infection the examination was not conducted.  The veteran 
reported that he was not afforded another examination.  Thus, 
the Board finds that the veteran should be scheduled for a 
new examination.  Where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination for the purposes 
of determining the etiology of any current 
right ear hearing loss and for determining 
the current nature and severity of his 
service-connected left ear hearing loss.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the etiology 
of any current right ear hearing loss, 
including whether it is at least as likely 
as not (i.e. a 50% or greater likelihood) 
that the veteran's right ear hearing loss 
had its onset in service, or is otherwise 
the result of a disease or injury in 
service.  The examiner should also assess 
all current symptomatology related to the 
service-connected left ear hearing loss.  

2.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record. If 
the benefits sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


